Appeal by defendant from an order of the County Court, Queens County, dated May 23,1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered September 22, 1959, convicting him, on his plea of guilty, of feloniously possessing a narcotic drug with intent to sell (Penal Law, § 1751, subd. 2), and sentencing him to serve a term of 7% to 15 years. The basis of defendant’s application is that his plea of guilty was induced by promises or representations regarding the severity of the sentence which would be imposed, allegedly made by the District Attorney to him through his attorney. Order affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.